PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of Claim and the respondent's Answer.
Claimant seeks $265.50 for veterinary services provided respondent at its location at Pinecrest Hospital. The invoices for these services were not processed for payment in the appropriate fiscal year, therefore, the claimant has not been paid. The respondent admits the validity and amount of the claim and further states that sufficient funds were expired in the appropriate fiscal year with which the claim could have been paid.
In view of the foregoing, the Court makes an award in the amount sought.
Award of $265.50.